ORDER DENYING MOTION FOR SUMMARY JUDGMENT
KAY, District Judge.
Plaintiff filed this motion for summary judgment asking this court to determine whether the plaintiff’s insurance policy provides coverage for the incident as claimed by plaintiff. At the hearing on the motion, plaintiff orally argued that the insurance company has waived the ability to contest coverage or that the insurance company should be estopped from contesting coverage because of previous payments of no-fault benefits to plaintiff. This court, having examined the motion, the memoranda filed in support and in opposition thereto, having heard the arguments of counsel, and being fully apprised therein, finds that genuine issues of material fact are present with regard to plaintiff’s credibility and with regard to waiver and fraud.
Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for summary judgment is denied.